EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Anneliese S. Mayer on October 5, 2021.

The application has been amended as follows: 
	2.1. Claims 13-24 have been canceled.
	2.2. In claim 25:
                     a) line 2, the phrase --block, tablet or cast solid-- has been added before “detergent”
 (support is found in the abstract; page 4,  lines 7-11 of the specification)
	        b) line 2, “solid” (second occurrence) has been deleted
                     c) line 3, “detergent” has been deleted
                     d) line 6, “and” after “hydroxide;” has been deleted.
                     e) after line 6, the following has been added:
                        --about 20 to about 40 wt.% water; and-- has been added
      (support is found in the specification, page 15, lines 17-18; page 19, lines 23-25)
                      f) line 8, “solid detergent” before “composition” has been deleted.
	2.3.  In claim 30, line 1, “solid detergent” before “composition” has been deleted.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Everson and Man, the closest prior art of record, are overcome in view of Applicant’s amendment and arguments therein.
	The present amendment has also overcome the following relevant prior art:
	(1) Geke et al. (US Patent No. 5,286,402; already cited in IDS dated 01/02/2020), hereinafter “Geke ‘402.” 
Geke ‘402 teaches demulsifying powder-form or liquid cleaning preparations with which painted and unpainted surfaces of vehicles, engines, floors in workshops or other working surfaces can be cleaned and degreased (see col. 1, lines 7-13). The cleaning preparation comprises (a) at least one alkyl ethoxylate (nonionic surfactant), (b) at least one monocarboxylic acid corresponding to general formula (II) R2-COOH in which R2 is a linear or branched alkyl radical containing 5 to 11 carbon atoms, or water-soluble salts thereof, (c) at least one anionic surfactant, (d) 0 to 98.5%, or 5 to 97.5% by weight of at least one organic or inorganic builder, like alkali metal carbonates and alkali metal hydroxides, preferably in the form of the corresponding sodium salts (e) up to 100% by weight powder-form or liquid auxiliaries or diluents (see col. 2, line 45 to col. 3, line 27; see also claim 1; col. 4, lines 58-62). Examples of component (b) include octanoic acid, nonanoic acid, decanoic acid, the corresponding branched-chain monocarboxylic acid, and the water-soluble salts thereof, in particular, the sodium salts thereof (see col. 3, line 62 to col. 4, line 8). In Example 2, Geke ‘402 powder-form cleaning preparation which comprises 3.0% by weight of a condensation product of n-octanol with 4 mol EO (nonionic surfactant),  2.0% by weight 2-ethylhexanoic acid (branched fatty acid), 1.0% by weight C12-14 fatty alcohol sulfate sodium salt (anionic surfactant), 38.6% by weight sodium carbonate and 14.6% by weight urea  (see col. 5, lines 55-68), wherein this powder is free of bleaching agent and does not contain water. Geke ‘402 also teaches a method for cleaning and degreasing hard surfaces which comprises contacting the hard surface to be cleaned with an aqueous solution of the above composition wherein the concentration of (a), (b) and (c) together is from 0.01 to 3% by weight of the solution (see claim 14).  Geke ’402, however, fails to teach, disclose or suggest the composition in the form of a solid block, tablet or cast solid, and even presuming the powder composition were to be prepared in those solid forms, there is no motivation, direction or guidance in preparing those solid forms comprising alkali metal carbonate, alkali metal hydroxide and water in amounts as those specifically recited in claim 25. 
	(2) Geke et al. (US Patent No. 5,935,920; already cited in IDS dated 01/02/2020), hereinafter “Geke ‘920.”
Geke ‘920 teaches powder-form, paste-form or liquid formulations for cleaning and/or degreasing hard surfaces, for example metallic surfaces, but especially surfaces of organic polymers (see col. 1, lines 4-15) which contain (a) 0.2 to 12% by weight of one or more aliphatic or aromatic monoamino- or diaminomonocarboxylic acids, (b) 1 to 12% by weight of one or more carboxylic acids containing from 4 to 24 carbon atoms or anions thereof, (c) 4 to 15% by weight of one or more nonionic surfactants, the balance to 100% by weight consisting of water and/or auxiliaries, preferably selected from builders, other surfactants, polymers and 6-COOH in which R6 is an aliphatic, linear or branched hydrocarbon radical containing 3 to 23 carbon atoms and 0 to 5 double bonds (see col. 4, lines 19-29), for example, 2-ethyl hexanoic acid (see col. 4, lines 29-32). One or more builders may be used and examples are alkali metal hydroxides and carbonates, preferably as Na salts, in quantities of 0.01 to 94.8% by weight (see col. 7, lines 35-48; claim 6). In Example 1, Geke ‘920 teaches a cleaning/degreasing formulation in powder-form which comprises 41.2 wt% sodium carbonate, 10 wt% 3,5,5-trimethylhexanoic acid (see col. 8, lines 46-59), among others, wherein this powder is free of bleaching agents and does not contain water. Geke ‘920 also teaches a process for cleaning, degreasing, or both cleaning and degreasing hard surfaces, wherein the hard surfaces are contacted with 2 to 50% by weight aqueous solutions of the formulations above by immersion or spraying at temperatures of 10 to 70oC (see claim 14).  Geke ‘920, however, fails to teach, disclose or suggest the composition in the form of a solid block, tablet or cast solid, and even presuming the powder composition were to be prepared in those solid forms, there is no motivation, direction or guidance in preparing those solid forms comprising alkali metal carbonate, alkali metal hydroxide and water in amounts as those specifically recited in claim 25. 
Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
	The terminal disclaimer filed on October 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10577565 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761